Case 6:18-bk-18036-SY            Doc 119 Filed 11/21/19 Entered 11/21/19 18:03:36                   Desc
                                  Main Document     Page 1 of 3


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267221
   chaes@marshackhays.com                                                FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                           NOV 21 2019
   870 Roosevelt
 5 Irvine, California 92620-5749                                          CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                              Central District of California
 6 Facsimile: (949) 333-7778                                              BY potier     DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   ROBERT S. WHITMORE                                             CHANGES MADE BY COURT
 8

 9                                UNITED STATES BANKRUPTCY COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11                                          RIVERSIDE DIVISION
12
     In re:                                                 Case No. 6:18-bk-18036-SY
13
     MCKENNA GENERAL ENGINEERING, INC.,                     Chapter 7
14
                       Debtor.                              ORDER GRANTING MOTION TO
15                                                          APPROVE AGREEMENT REGARDING
                                                            COLLECTION OF RECEIVABLES AND
16                                                          PARTIAL SUBORDINATION OF LIEN
                                                            WITH PACIFIC WESTERN BANK
17
                                                            [MOTION – DOCKET 111]
18
                                                            Hearing:
19                                                          Date:       November 14, 2019
                                                            Time:       9:30 a.m.
20                                                          Ctrm:       302
21

22            On October 23, 2019, Robert S. Whitmore, chapter 7 trustee for the bankruptcy estate of
23 McKenna General Engineering, Inc. (“Trustee”), filed as Docket No. 111 a Motion to Approve

24 Agreement regarding Collection of Receivables and Partial Subordination of Lien with Pacific

25 Western Bank (“Motion”).1 The Motion came on for hearing on November 14, 2019 at 9:30 a.m., the

26 Honorable Scott H. Yun, United States Bankruptcy Judge, presiding. Prior to the hearing, a tentative
27

28
     1
         All terms not defined herein shall have the same meaning as in the Motion.
                                                        1

     4825-9695-7613, v. 1
Case 6:18-bk-18036-SY            Doc 119 Filed 11/21/19 Entered 11/21/19 18:03:36               Desc
                                  Main Document     Page 2 of 3


 1 ruling was published excusing appearances in light of no opposition being filed to the Motion, and

 2 tentatively granting the Motion. At the duly noticed hearing, no appearances were made.

 3            The court has read and considered the Motion, has found that proper notice has been given,
 4 and has found that no opposition to the Motion was filed. For the reasons set forth in the Motion, the

 5 court has found good cause to grant the Motion.

 6            IT IS ORDERED:
 7            1.       The Motion is granted;
 8            2.       The Agreement attached as Exhibit “1” to the Whitmore Declaration is approved;
 9            3.       The Trustee is authorized to provide the releases specified in the Agreement;
10            4.       The Trustee is authorized to execute any other documents which may be necessary to
11 consummate the Agreement;

12            5.       The PWB Claim is allowed pursuant to the terms of the Agreement;
13            6.       The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to
14 the terms of the Agreement for the payment of administrative expenses, including costs of collection

15 and bonding costs;

16            7.       The 8% carve-out provided in the Agreement is approved in the best interest of
17 creditors;

18            8.       The Trustee is authorized to immediately disburse $131,351.55 to PWB, which is
19 52% of the $252,599.14 that the Trustee collected as of the date of the Motion subject to the Lien;

20            9.       The Trustee is authorized to immediately distribute to PWB 52% of all future
21 collections subject to the Lien without further court order; and

22 / / /

23 / / /

24 / / /

25

26
27

28


                                                          2

     4825-9695-7613, v. 1
Case 6:18-bk-18036-SY            Doc 119 Filed 11/21/19 Entered 11/21/19 18:03:36               Desc
                                  Main Document     Page 3 of 3


 1            10.      PWB is authorized to prosecute the collection of receivables that the Trustee
 2 determines to be of inconsequential value to the Estate upon written notice to by PWB to the Trustee

 3 that PWB has exercised its option to prosecute the collection of such receivables pursuant to the

 4 Agreement.

 5                                                      ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
       Date: November 21, 2019
26
27

28


                                                          3

     4825-9695-7613, v. 1
